Citation Nr: 0013686	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-01 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and an orthopedic surgeon


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 decision by 
the RO.


FINDINGS OF FACT

1.  No competent evidence of a current, diagnosed hip 
disorder has been received.

2.  By a decision entered in December 1991, the RO disallowed 
a claim of service connection for arthritis of the lumbar 
spine.  New evidence received since the time of that decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Competent medical evidence has been received which 
indicates that the veteran has arthritis of the lumbar spine 
attributable to active military service.

4.  Arthritis of the veteran's lumbar spine can be attributed 
to active military service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a hip disorder is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  New and material evidence has been received to reopen the 
claim of service connection for arthritis of the lumbar 
spine.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 3.303, 20.1103 (1999); 38 C.F.R. 
§ 19.129 (1991).

3.  The claim of service connection for arthritis of the 
lumbar spine is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

4.  Arthritis of the lumbar spine was incurred as a result of 
the veteran's active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for a hip disorder and for arthritis of the lumbar 
spine.  He maintains that the claimed disabilities can be 
attributed to a fall he sustained in service in 1945.

I.  Hip Disorder

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for a hip disorder is not well grounded.  
No medical evidence of a current, diagnosed hip disorder has 
been received, and there is nothing in the record to show 
that the veteran has the specialized training or expertise 
necessary to proffer competent opinions on matters pertaining 
to medical diagnosis.  The veteran's private physician, 
William Pollen, M.D., opined during a March 1999 hearing 
that, although the veteran complains of hip discomfort, the 
discomfort is referable, not to any disorder of the hip, but 
rather to a disorder of the low back.  Because no competent 
evidence of a current, diagnosed hip disorder has been 
received, it is the Board's conclusion that the claim of 
service connection for such a disorder cannot properly be 
considered well grounded.  Cf. Sanchez-Benitez v. West, No. 
97-1948 (U.S. Vet. App. Dec. 29, 1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  The claim is therefore 
denied.

II.  Arthritis of the Lumbar Spine

By a decision entered in December 1991, the RO disallowed a 
claim of service connection for arthritis of the lumbar 
spine.  The veteran was notified of that decision, and his 
appellate rights, but did not initiate an appeal within one 
year.  38 C.F.R. § 19.129 (1991).  Consequently, the current 
claim of service connection may be considered on the merits 
only if "new and material evidence" has been received since 
the time of the December 1991 adjudication.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that the evidence 
received since the time of the RO's December 1991 
disallowance is "new and material."  The evidence received 
since the time of that decision includes a written statement 
and sworn testimony from a private orthopedic surgeon, 
William Pollen, M.D., indicating that the veteran has 
arthritis of the lumbar spine which can be attributed to 
service.  This evidence is "new," inasmuch as it was not 
available for review in December 1991, and is neither 
cumulative nor redundant of the evidence that was then of 
record.  Moreover, inasmuch as Dr. Pollen's statement and 
testimony speak directly to the likelihood of a nexus between 
the current disability and service, the Board finds that the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Consequently, the claim is reopened.

If the Board concludes that new and material evidence has 
been received to reopen a claim, it must then determine 
whether the claim is well grounded.  See, e.g., Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999); Winters v. West, 12 
Vet. App. 203, 206-07 (1999).  In this regard, the Board 
notes that the veteran has testified that he sustained a low 
back injury in a fall in service in 1945.  Medical evidence 
has been received to show that he currently suffers from 
arthritis of the lumbar spine, and the statement and 
testimony from Dr. Pollen indicate that the condition can be 
attributed to service.  Under the circumstances, the Board 
finds that the requirements for a well-grounded claim have 
been satisfied.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Board further finds that the evidence supports an award 
of service connection.  The record contains an opinion from a 
VA physician, dated in April 1999, which indicates that the 
currently shown arthritis of the veteran's lumbar spine "is 
less likely due to the fall in service," and can be 
attributed to "wear and tear of joints."  However, as noted 
above, the record also contains an opinion from the veteran's 
private physician, Dr. Pollen, to the effect that the 
disorder can be attributed to a fall in service.  Inasmuch as 
Dr. Pollen is an orthopedic surgeon, and in light of the fact 
that he has treated the veteran for many years, appears to be 
familiar with the veteran's history, and has provided a 
rather thorough explanation for his conclusions-including 
his observation that examination and X-rays of the veteran's 
low back in 1958 revealed evidence of changes consistent with 
trauma-Dr. Pollen's opinion is entitled to significant 
weight.  Indeed, it is the Board's conclusion that the 
opposing medical opinions are of such quality and nature so 
as to give rise to a reasonable doubt on the question of 
service connection.  38 C.F.R. § 3.102 (1999).  Consequently, 
and because the Board finds credible the veteran's 
allegations of in-service injury, service connection for 
arthritis of the lumbar spine is granted.


ORDER

Service connection for a hip disorder is denied.

Service connection for arthritis of the lumbar spine is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

